Exhibit 10.8

 

TOPBUILD CORP.

 

TERMS AND CONDITIONS OF

RESTRICTED STOCK AWARDS FOR NON-EMPLOYEE

DIRECTORS UNDER THE

TOPBUILD CORP. 2015 LONG TERM STOCK INCENTIVE PLAN

 

These Terms and Conditions apply to an award to you of restricted stock
(the “Grant”) by the Board of Directors (the “Board”) of TopBuild Corp. The
grant date, number of shares and vesting
dates (“Grant Information”) are set forth under “Restricted Awards Detail
 & History” located under the “Grants & Awards” tab, and are incorporated herein
by reference. By pressing “Acknowledge Grant” and “I agree” you agree to
accept the Grant, and you voluntarily agree to these Terms and Conditions of the
2015 Long Term Stock Incentive Plan (the “Plan”), and acknowledge that:

 

·



You have
read and understand these Terms and Conditions, and are familiar with the provisions
of the Plan.

 

·



You have received or have access to all of the documents referred to in
these Terms and Conditions.

 

·



All of your rights to the Grant are embodied in these Terms and Conditions and
in the Plan, and there are no other commitments or understandings currently
outstanding with respect to any other grants of
options, restricted stock, phantom stock or stock appreciation rights, except as
may be evidenced by agreements duly executed by you and the Company.

 

You and the Company agree that all of the terms and conditions of the Grant
(including the Grant Information) are set forth in these Terms and Conditions
and in the Plan. These Terms and Conditions together with the Grant
Information constitute your
restricted stock award agreement (the “Agreement”). Please read
these documents and the related prospectus carefully. Copies of the Plan and the
prospectus as well as the Company’s latest annual report to stockholders and
proxy statement are available in the “Documents” section of www.computershare.com/employee/us.

 

Certificates for the shares of
stock evidencing the Restricted Shares (as defined in the Plan) will not be
issued but the shares will be registered in your name in
book entry form promptly after your acceptance of this award. You will be
entitled to vote and receive any cash dividends (net of required tax
withholding) on the Restricted Shares, but you will not be able to obtain a
 stock certificate or sell, encumber or otherwise transfer the shares except
in accordance with the Plan.

 

Provided since the date of the Grant you have
continuously served as an Eligible Director, as hereinafter defined, the restrictions
on the shares will lapse in installments until all shares are free of
restrictions in each case based on
the initial number of shares. An Eligible Director is any Director of
the Company who is not an employee of the Company and who receives  a fee for
services as  a Director. If your term as an Eligible Director should
be terminated by reason of your death
or permanent and total disability, or if following retirement from your
term as an Eligible Director you thereafter die, the restrictions on
all Restricted Stock will lapse and your rights to the shares will become vested
on the date of such termination or death. If your term as an Eligible
Director terminates by reason of retirement on or after normal retirement age as
specified in the Company’s Corporate
Governance Guidelines, the restrictions contained in the Grant shall continue to lapse in the same manner as though
your term had not terminated.
If your term as an Eligible Director is terminated for any reason other than
death or permanent and total disability or retirement on
or after normal retirement age as specified in the Company’s Corporate Governance Guidelines, while restrictions
remain in effect, the Restricted Stock that has not vested shall
be automatically forfeited and transferred back to the Company;
provided, however, that  a pro rata portion of the Restricted Stock which would
have vested less than one year following the year of
such termination shall vest on the date of termination, based upon the portion
of the year between annual vesting dates during which
you served as an Eligible Director of the Company.

 

You agree not to engage in certain activities.

 

Notwithstanding
the foregoing, if at any time you engage in an activity following your termination of service which in the sole judgment
of the Board is detrimental to the interests of the Company, a subsidiary or
affiliated

 

 

--------------------------------------------------------------------------------

 

company, all Restricted Shares for which restrictions have not lapsed will be
forfeited to
the Company. You acknowledge that such activity includes, but is not limited to,
“Business Activities” (as defined below).

 

In addition you agree, in consideration for the Grant, and regardless of
whether restrictions on shares subject to the Grant have lapsed, while you are a
Director of the Company and for a period of one year following any termination
of your term as  a Director of the Company, other than a  termination following
a Change in Control (as defined in the Plan), not to engage in, and not
to become associated in a  “Prohibited Capacity” (as
hereinafter defined) with any other entity engaged in, any Business Activities and not to encourage or assist others in encouraging
any employee of the Company or any of its subsidiaries to terminate employment
or to become engaged in any such Prohibited Capacity
with an entity engaged in any Business Activities. “Business Activities” shall
mean the design, development, manufacture, sale, marketing or servicing of any
product or providing of services competitive with the products or services of
the Company or any subsidiary at any time while the Grant is outstanding, to the
extent such competitive products or services are distributed or
provided either (1) in the same geographic area as are
such products or services of the Company or any of
its subsidiaries, or (2) to any of the same customers as such products or
services of the Company or any of its subsidiaries are distributed or
provided. “Prohibited Capacity” shall mean being associated with an entity as a
director, employee, consultant, investor or another capacity where (1)
confidential business information of the Company or any of its subsidiaries
could be used in fulfilling any of your duties or responsibilities with such
other entity, or (2) an investment by you in
such other entity represents more than 1% of such other entity’s capital stock,
partnership or other ownership interests.

 

Should you breach any of the restrictions contained in the preceding paragraph,
by accepting this
Grant you agree, independent of any equitable or legal remedies that the Company may have
and without limiting the Company’s right to any other equitable or legal
remedies, to pay to the Company in cash immediately upon the demand of the
Company (1) the amount of income realized for income tax purposes from this
Grant, net of all federal, state and other taxes payable on
the amount of such income, but only to the extent such
income is realized from restrictions lapsing on shares on or after your
termination of your term as a Director of the Company or
within the two year period prior to the date of
such termination, plus (2) all costs and expenses of the Company in any effort to enforce its rights
under this or the preceding paragraph. The Company shall have the right to
set off or withhold any amount owed to you by the Company or any
of its subsidiaries or affiliates for any amount owed to the Company by you
hereunder.

 

You agree to the application of the Company’s Dispute Resolution Policy.

 

Section 3 of the Plan provides, in part, that the Committee appointed
by the Board to administer the Plan shall have the authority to interpret the
Plan and Grant agreements, and decide all questions and settle all controversies
and disputes relating thereto. It further provides that the
determinations, interpretations and decisions of
the Committee are within its sole discretion and are final, conclusive and
binding on all persons. In addition, you and the Company agree that if for
any reason a claim is asserted against the Company or any of its subsidiaries or
affiliated companies or any officer, employee or agent of the
foregoing (other than a  claim involving non- competition restrictions or
the Company’s, a  subsidiary’s or an affiliated company’s trade secrets,
confidential information or intellectual property rights) which
(1) is within the scope of the Company’s Dispute Resolution Policy (the terms of
which are incorporated herein, as it shall be
amended from time to time); (2) subverts the provisions of Section 3 of
the Plan; or (3) involves any of the provisions of the Agreement or the Plan or
the provisions of any other restricted stock awards or option
or other agreements relating to Company Common Stock or the claims of yourself
or any persons to the benefits thereof, in order to provide a more speedy
and economical resolution, the Dispute Resolution Policy shall be
the sole and exclusive remedy to resolve all disputes, claims or controversies
which are set forth above, except as otherwise agreed in writing by you and the
Company. It is our mutual intention that any arbitration award entered under the
Dispute Resolution Policy will be final and binding and that  a judgment on the
award may be entered in any court of competent jurisdiction. Notwithstanding
the provisions of the Dispute Resolution Policy, however, the
parties specifically agree that any mediation or arbitration
required by this paragraph shall take place at the offices of the American
Arbitration Association located in the metropolitan Daytona Beach area or such
other location in the metropolitan Daytona Beach area as the
parties might agree. The provisions of this paragraph:
(a) shall survive the termination or expiration of this Agreement, (b) shall
be binding upon the Company’s and your respective successors, heirs, personal
representatives, designated beneficiaries and any other person asserting a
 claim based upon the Agreement, (c) shall supersede the provisions of
any prior agreement between
you and the Company with respect to any of the Company’s option, restricted stock or





2

--------------------------------------------------------------------------------

 



other stock-based incentive plans to the extent the provisions of such
other agreement requires arbitration between you and the Company, and (d) may
not be modified without the consent of the Company. Subject to the exception set
forth above, you and the Company acknowledge that neither of us nor any other
person asserting a claim described above has the right to resort
to any federal, state or local court or administrative agency
concerning any such claim and the decision of the arbitrator shall be a
complete defense to any action or proceeding instituted in any tribunal or
agency with respect to any dispute.

 

You agree to comply with applicable tax requirements and to provide information
as requested.

 

You agree to comply with the requirements of applicable federal and
other laws with respect to withholding or providing for the payment of
required taxes. You also agree to promptly provide such information with respect
to shares acquired pursuant to the Grant, as may be requested by
the Company or any of its subsidiaries or affiliated companies.

 

This Agreement shall be governed by and
interpreted in accordance with Florida law.

 

The headings set forth herein are for information purposes only and are not a
 substantive part of these Terms and Conditions.

 

These Terms and Conditions are effective for grants made on or after June
30, 2015.



3

--------------------------------------------------------------------------------